DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shrinath Malur (Reg.# 34663) on 08/12/2022. 

The application has been amended as follows: 
Please cancel claims 7-12 and 17-20

In the claims:
In Claim 1, line 6 on page 5: please delete the term “said” before “auxiliary pump cell” and replace it with --an-- to recite “[[said]]an auxiliary pump cell”.
In Claim 1, line 8 on page 5: please delete the term “said” before “auxiliary pump electrode” and replace it with --an-- to recite “[[said]]an auxiliary pump electrode”.
In Claim 1, line 10 on page 5: please delete the term “said” before “second internal space” and replace it with --a-- to recite “[[said]]a second internal space”.
In Claim 2, line 1 on page 6: please delete the term “a” before “second internal space” and replace it with --said-- to recite “[[a]]said second internal space”.
In Claim 2, line 3 on page 6: please delete the term “an” before “auxiliary pump cell” and replace it with --said-- to recite “[[an]] said auxiliary pump cell”.
In Claim 2, lines 3-4 on page 6: please delete the term “an” before “auxiliary pump electrode” and replace it with --said-- to recite “[[an]]said auxiliary pump electrode”.


Allowable Subject Matter
Claims 1-6 and13-16 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed invention as a whole, especially the limitations of the independent claim 1: The controller is configured to: 
perform electromotive force adjustment processing as said adjustment processing; and 
perform auxiliary pump current adjustment processing as said adjustment processing, 
said electromotive force adjustment processing is processing to promote pumping out of oxygen with said auxiliary pump cell and thereby to cause said main pump voltage to be less than said diagnostic threshold, in a way of increasing a target value of electromotive force generated between said auxiliary pump electrode and said reference electrode set in accordance with a target oxygen concentration in said second internal space, 
said auxiliary pump current adjustment processing is processing to promote pumping out of oxygen with said auxiliary pump cell and thereby to cause said main pump voltage to be less than said diagnostic threshold, in a way of increasing a target value of an auxiliary pump current flowing through said auxiliary pump cell, and
said adjustment processing includes at least one of said electromotive force adjustment processing and said auxiliary pump current adjustment processing in addition to said temperature adjustment processing.
The closest prior art to the present application are Muroguchi et al. (US Pub. No. 2009/0242427 A1) and Zhang et al. (GB 2345142 A).
Muroguchi teaches a limiting-current type gas sensor 100 measuring concentration of NOx in a measurement gas (Abstract and Fig.1), said gas sensor comprising:
a sensor element 101 having a base part made of an oxygen-ion conductive solid electrolyte (paragraphs [0027-0029] and Fig.1), said sensor element including: 
a gas inlet 10 through which said measurement gas is introduced from an external space (paragraph [0030] and Fig.1);
a first internal space 20 communicating with said gas inlet under predetermined diffusion (paragraph [0030] and Fig.1);
a main pump cell 21 as an electrochemical pump cell including an inner pump electrode located to face said first internal space, an out-of-space pump electrode located to face a space other than said first internal space, and said solid electrolyte located between said inner pump electrode and said out-of-space pump electrode (paragraphs [0041-0042] and Fig.1); 
a measurement electrode 44 located inside said sensor element, at least one diffusion control part being located between said measurement electrode and said first internal space (paragraph [0058] and Fig.1);
a measurement pump cell 41 as an electrochemical pump cell including said measurement electrode, said out-of-space pump electrode, and said solid electrolyte located between said measurement electrode and said out-of-space pump electrode (paragraph [0058] and Fig.1);
a reference electrode 42 located inside said sensor element and capable of being in contact with a reference gas (paragraphs [0033]-[0034] and Fig.1);
a heater part 70 buried in said sensor element and heating said sensor element (paragraph [0066] and Fig.1); and
a controller 110 controlling operation of said gas sensor, said controller including a processor 111 and a memory 112 (paragraph [0028] and Fig.2) and being configured to: 
perform condition determination processing of determining whether said gas sensor satisfies a predetermined diagnostic condition when said gas sensor is in an operation state capable of measuring a NOx concentration (paragraphs [0047, 0063, 0069]);
said gas sensor is put into said operation state capable of measuring said NOx concentration at least when: 
	said heater part heats said sensor element to a predetermined element driving temperature (paragraph [0069]);
ii.	a main pump voltage is applied to said main pump cell so that an oxygen concentration in said first internal space is constant (paragraph [0047]); and
iii.	a measurement pump voltage is applied to said measurement pump cell so that oxygen generated through decomposition of NOx in said measurement electrode is pumped out (paragraph [0063]).

Zhang teaches a gas sensor wherein the main pump voltage Vp0 must be below a threshold voltage for not causing decomposition of NOx in the main pump cell, and by increasing the working temperature of the sensing element so that the pump voltage does not exceed a maximum value (the last paragraph of page 8 and the first paragraph of page 9). 
Applicant argues in the Remarks filed 07/25/2022 that: 
While Zhang appears to disclose slowly raising the temperature of the sensing element over time as stated by the Examiner in paragraph 32 on pages 17 and 18 of the Office Action, Zhang does not disclose to perform electromotive force adjustment processing and/or auxiliary pump current adjustment processing as now recited in claim 1.

and,
The Examiner attempts to infer, based on Zhang, that these two processes would also be obvious since Muroguchi is said to be capable of performing these functions (see Item No. 35, paragraphs (dd)-(ff) on pages 26-29 of the Office Action). However, Zhang's disclosure is limited to temperature adjustment only to keep Vp0 below the threshold voltage and Zhang does not disclose or suggest performing electromotive force adjustment processing and/or auxiliary pump current adjustment processing in addition to temperature adjustment. Furthermore, one of ordinary skill in the art would not be motivated to modify Muroguchi in view of Zhang to arrive at the claimed invention absent hindsight reconstruction.

Applicant’s arguments are convincing. There does not appear to be any teaching, suggestion, or motivation for why one skilled in the art would modify the controller in combination of Muroguchi and Zhang so that the modified controller is configured to perform at least one of (a) electromotive force adjustment processing and (b) auxiliary pump current adjustment processing in addition to the temperature adjustment processing so that the main pump voltage does not exceed the diagnostic threshold. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-6 and 13-16 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571)272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                          

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795